Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofJanuary Collection Period Jan-09 30/360 Days 30 Distribution Date 17-Feb-09 Actual/360 Days 33 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 628,278,834.97 609,777,651.78 593,777,097.76 0.945085 Total Securities 628,278,834.97 609,777,651.78 593,777,097.76 0.945085 Class A-1 Notes 3.03725 % 124,000,000.00 105,498,816.81 89,498,262.79 0.721760 Class A-2 Notes 3.83313 % 185,000,000.00 185,000,000.00 185,000,000.00 1.000000 Class A-3a Notes 5.93000 % 77,000,000.00 77,000,000.00 77,000,000.00 1.000000 Class A-3b Notes 4.33313 % 80,000,000.00 80,000,000.00 80,000,000.00 1.000000 Class A-4 Notes 6.65000 % 134,000,000.00 134,000,000.00 134,000,000.00 1.000000 Certificates 0.00000 % 28,278,834.97 28,278,834.97 28,278,834.97 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 16,000,554.02 293,724.09 129.0367260 2.3687427 Class A-2 Notes 0.00 650,034.96 - 3.5137025 Class A-3a Notes 0.00 380,508.33 - 4.9416666 Class A-3b Notes 0.00 317,762.87 - 3.9720359 Class A-4 Notes 0.00 742,583.33 - 5.5416666 Certificates 0.00 0.00 - - Total Securities 16,000,554.02 2,384,613.58 I. COLLECTIONS Interest: Interest Collections 2,453,055.93 Repurchased Loan Proceeds Related to Interest 598.70 Total Interest Collections 2,453,654.63 Principal: Principal Collections 15,906,124.28 Repurchased Loan Proceeds Related to Principal 94,429.74 Total Principal Collections 16,000,554.02 Recoveries of Defaulted Receivables 0.00 Investment Earnings on Yield Supplement Account 37,323.77 Release from the Yield Supplement Account 1,811,192.78 Servicer Advances 0.00 Interest Rate Swap Receipts 0.00 Total Collections 20,302,725.20 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 32,869 609,777,651.78 Total Principal Collections 16,000,554.02 Principal Amount of Gross Losses 0.00 32,630 593,777,097.76 III. DISTRIBUTIONS Total Collections 20,302,725.20 Reserve Account Draw 0.00 Total Available for Distribution 20,302,725.20 1. Interest Rate Swap Payments 308,306.34 Page 5 of 8 Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofJanuary 2. Reimbursement of Advance 130,133.53 3. Servicing Fee: Servicing Fee Due 508,148.04 Servicing Fee Paid 508,148.04 Servicing Fee Shortfall 0.00 4. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 293,724.09 Class A-1 Notes Monthly Interest Paid 293,724.09 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 650,034.96 Class A-2 Notes Monthly Interest Paid 650,034.96 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Distributable Amount 380,508.33 Class A-3a Notes Monthly Interest Paid 380,508.33 Change in Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Distributable Amount 317,762.87 Class A-3b Notes Monthly Interest Paid 317,762.87 Change in Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 742,583.33 Class A-4 Notes Monthly Interest Paid 742,583.33 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 2,384,613.58 Total Note Monthly Interest Paid 2,384,613.58 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 16,971,523.71 5. Total Monthly Principal Paid on the Notes 16,000,554.02 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 16,000,554.02 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofJanuary 6. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 970,969.69 Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller 970,969.69 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 39,623,953.07 Release to Collection Account 1,811,192.78 Ending Yield Supplement Account Balance 37,812,760.29 V. RESERVE ACCOUNT Initial Reserve Account Amount 1,570,697.09 Required Reserve Account Amount 1,570,697.09 Beginning Reserve Account Balance 1,570,697.09 Ending Reserve Account Balance 1,570,697.09 Required Reserve Account Amount for Next Period 1,570,697.09 VI. POOL STATISTICS Weighted Average Coupon 4.77 % Weighted Average Remaining Maturity 48.95 Principal Recoveries of Defaulted Receivables 0.00 Principal on Defaulted Receivables 0.00 Pool Balance at Beginning of Collection Period 609,777,651.78 Net Loss Ratio 0.00 % Net Loss Ratio for Second Preceding Collection Period 0.00 % Net Loss Ratio for Preceding Collection Period 0.00 % Net Loss Ratio for Current Collection Period 0.00 % Average Net Loss Ratio 0.00 % Cumulative Net Losses for all Periods 0.00 Delinquent Receivables: Amount Number 31-60 Days Delinquent 1,964,785.70 103 61-90 Days Delinquent - - 91-120 Days Delinquent - - Total Delinquent Receivables: 1,964,785.70 103 60+ Days Delinquencies as Percentage of Receivables 0.00 % 0.00 % Delinquency Ratio for Second Preceding Collection Period 0.00 % Delinquency Ratio for Preceding Collection Period 0.00 % Delinquency Ratio for Current Collection Period 0.00 % Average Delinquency Ratio 0.00 % Page 7 of 8 Exhibit Nissan Auto Receivables 2008-C Owner Trust Monthly Servicer's Certificate for the month ofJanuary VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. No 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of8
